 1   BLANK ROME LLP
     Ana Tagvoryan (SBN 246536)
 2   ATagvoryan@BlankRome.com
     2029 Century Park East, 6th Floor
 3   Los Angeles, CA 90067
     Telephone:    424.239.3400
 4   Facsimile:    424.239.3434

 5   Hilary F. Korman (admitted pro hac vice)
     hkorman@blankrome.com
 6   1271 Avenue of the Americas
     New York, NY 10020
 7   Telephone:    212.885.5000
     Facsimile:    212.885.5001
 8
     Attorneys for Defendant
 9   MONETARY MANAGEMENT OF
     CALIFORNIA, INC. dba MONEY MART
10
                                   UNITED STATES DISTRICT COURT
11
                  EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
12
13   AARON BARTON,                                        Case No. 2:18-CV-00975-MCE-KJN
14                                  Plaintiff,            STIPULATION OF DISMISSAL WITH
                                                          PREJUDICE; ORDER
15                   v.
                                                          Assigned to:
16   MONEYMART, MONETARY MANAGEMENT                       District Judge Morrison C. England, Jr.
     OF CALIFORNIA, INC. AND DOES 1                       Referred to:
17   THROUGH 100 INCLUSIVE,                               Magistrate Judge Kendall J. Newman
18                                  Defendants.
19
20
             Plaintiff Aaron Barton and Defendant Monetary Management of California, Inc. dba Money
21
     Mart, by and through their undersigned counsel, stipulate to dismiss this matter in its entirety with
22
     prejudice pursuant to Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure. Each party shall
23
     bear his/its own costs and attorneys’ fees.
24
25
26
27
28

     150758.00606/122140150v.1
                                 STIPULATION OF DISMISSAL WITH PREJUDICE
                                              GALE ANGELO JOHNSON & PRUETT, P.C.
 1
 2                                            By: /s/ Elliot W. Gale
                                              (as authorized on November 1, 2019)
 3                                            Elliot W. Gale
                                              Attorneys for Plaintiff
 4                                            AARON BARTON
 5
 6   Dated: November 1, 2019                  BLANK ROME LLP

 7                                            By: /s/ Ana Tagvoryan
                                              Ana Tagvoryan
 8
                                              Hilary F. Korman
 9                                            Attorneys for Defendant
                                              MONETARY MANAGEMENT OF
10                                            CALIFORNIA, INC. dba MONEY MART
11
12                                            ORDER (L.R. 143)
13           Pursuant to stipulation, IT IS HEREBY ORDERED that this matter be DISMISSED with
14   prejudice, with each party to bear their own fees and costs. The Clerk of the Court is directed to
15   close the case.
16           IT IS SO ORDERED.
17   Dated: November 4, 2019
18
19
20
21
22
23
24
25
26
27
28
     150758.00606/122140150v.1                         2
                                 STIPULATION OF DISMISSAL WITH PREJUDICE
